
	

114 HRES 32 IH: Expressing the sense of the House of Representatives that the Citizens’ Stamp Advisory Committee, as an entity of the United States Postal Service, should issue a commemorative stamp in honor of the holiday of Diwali.
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 32
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2015
			Mrs. Carolyn B. Maloney of New York (for herself, Mr. Honda, Ms. Gabbard, Mr. Bera, and Ms. Meng) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the Citizens’ Stamp Advisory Committee,
			 as an entity of the United States Postal Service, should issue a
			 commemorative stamp in honor of the holiday of Diwali.
	
	
 Whereas Diwali, also referred to as the festival of lights, is an Indian holiday that also marks the beginning of the Hindu New Year; Whereas Diwali celebrates the triumph of good over evil, the awareness of one’s inner light, the dispelling of ignorance, and bringing peace and joy through the awakening gained from this higher knowledge;
 Whereas the holiday of Diwali is observed in America, and across the globe, by Hindus, Sikhs, Christians, Jains, and Buddhists;
 Whereas as one of the world’s oldest religious holidays, Diwali serves not only as a time for celebration, but also as a time for communities and families to come together in spiritual enlightenment;
 Whereas the practice of Diwali has survived political, economic and social changes throughout history, while always carrying the universal symbolism of the victory of light, goodness, knowledge, and truth;
 Whereas the United States Postal Service, through the decisions of the Citizens’ Stamp Advisory Committee, has issued stamps for other popular holidays in the United States, including Christmas, Kwanzaa, Hanukkah, and Eid;
 Whereas the United States Postal Service is yet to issue a stamp in honor of the holiday of Diwali; and
 Whereas issuing a postage stamp honoring the holiday of Diwali is fitting and proper: Now, therefore, be it
		
	
 That it is the sense of the House of Representatives that— (1)the United States Postal Service should issue a postage stamp honoring the holiday of Diwali; and
 (2)the Citizens' Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued.
			
